 Case 3:21-cv-00434-DWD Document 12 Filed 06/14/21 Page 1 of 4 Page ID #36




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCOTT JENKINS and JENKINS DISPLAYS CO., )
                                        )
     Plaintiffs,                        )
                                        )
     -vs-                               )                   Case No. 21-cv-00434-DWD
                                        )
FAYETTE COUNTY CIRCUIT COURT,           )
                                        )
     Defendant.                         )

       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION
   TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       NOW COMES the Defendant, FAYETTE COUNTY CIRCUIT COURT, by and through

its attorney, Kwame Raoul, Attorney General for the State of Illinois, and pursuant to Federal Rule

of Civil Procedure 12(b)(6), submits the following memorandum of law in support of its motion

to dismiss Plaintiffs’ Complaint, stating as follows:

                                           Introduction

       On April 29, 2021, Plaintiffs filed a complaint against Fayette County Circuit Court,

alleging that by order of a trial judge, Plaintiffs are unable to file documents in a Fayette County

Circuit Court case, and raising allegations of public record tampering in violation of 720 ILCS

5/32-8. (Doc. 1). Fayette County Circuit Court is not a suable entity pursuant to Federal Rule of

Civil Procedure 17(b). As Fayette County Circuit Court is not a suable entity, Plaintiffs’ complaint

fails to state a claim upon which relief can be granted and should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6).




                                                                                        Page 1 of 4
 Case 3:21-cv-00434-DWD Document 12 Filed 06/14/21 Page 2 of 4 Page ID #37




                                             Argument

   a. Standard of Review

       In stating a claim, a complaint must give notice of the claim, in “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a

motion to dismiss under 12(b)(6), a plaintiff's complaint must contain sufficient detail to give

notice of the claim, and the allegations must “plausibly suggest that the plaintiff has a right to

relief, raising that possibility above a ‘speculative level.’” EEOC v. Concentra Health Servs., Inc.,

496 F.3d 773, 776 (7th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

At this stage, “the court must treat all well-pleaded allegations as true and draw all inferences in

favor of the non-moving party.” In re marchFIRST Inc., 589 F.3d 901, 904 (7th Cir. 2009).

Dismissal for failure to state a claim should be granted only if it appears beyond doubt that a

plaintiff can prove no set of facts in support of his claims which would entitle him to relief. Haines

v. Kerner, 404 U.S. 519, 521 (1972).

   b. Fayette County Circuit Court is not a suable entity under Fed. R. Civ. P. 17(b).

       Under Federal Rule of Civil Procedure 17(b) the capacity of an entity to be sued must be

determined by Illinois law. Fed. R. Civ. P. 17(b). Federal district courts have consistently held that

Illinois’ circuit courts are not suable entities under Illinois law. E.g., Clay v. Friedman, 541 F.

Supp. 500, 504 (N.D. Ill. 1982); Parker v. Lyons, 2013 WL 12303944, *2 (C.D. Ill. 2013); Dyer-

Webster v. Dent, 14 C 616, 2015 WL 6526876, *3, FN 2 (N.D. Ill. Oct. 28, 2015). The Circuit

Courts of Illinois are “nothing more than a geographical division to determine which judges as a

group will handle which cases.” Clay, 541 F. Supp. at 504. Therefore, Fayette County Circuit

Court is not a suable entity under Illinois law and Rule 17(b), and Plaintiffs’ complaint should be

dismissed.



                                                                                          Page 2 of 4
 Case 3:21-cv-00434-DWD Document 12 Filed 06/14/21 Page 3 of 4 Page ID #38




       WHEREFORE, for these reasons, the Defendants respectfully request that this Honorable

Court dismiss Plaintiff’s complaint without prejudice.

                                             Respectfully submitted,

                                             FAYETTE COUNTY CIRCUIT COURT,

                                                    Defendant,

                                             KWAME RAOUL, Attorney General, State of
                                             Illinois,

                                                    Attorney for Defendant,

                                             By: ____s/_Victoria Fuller_____
                                                    Victoria Fuller, #6329700
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    Telephone: (217) 782-9014
                                                    Facsimile: (217) 782-8767
                                                    E-Mail: vfuller@atg.state.il.us;
                                                    victoria.fuller@illinois.gov




                                                                                       Page 3 of 4
 Case 3:21-cv-00434-DWD Document 12 Filed 06/14/21 Page 4 of 4 Page ID #39




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCOTT JENKINS and JENKINS DISPLAYS CO., )
                                        )
     Plaintiffs,                        )
                                        )
     -vs-                               )                  Case No. 21-cv-00434-DWD
                                        )
FAYETTE COUNTY CIRCUIT COURT,           )
                                        )
     Defendant.                         )

                                CERTIFICATE OF SERVICE

        I hereby certify that on June 14, 2021, the foregoing document, Memorandum of Law in

Support of Defendant’s Motion to Dismiss Pursuant to FRCP 12(b)(6), was electronically filed

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following:

        None

and I hereby certify that on the same date, I caused a copy of same to be mailed by United States

Postal Service, in an envelope fully prepaid and properly addressed, to the following participant:

       Scott Jenkins
       Jenkins Displays Co.
       1910 Hollow Drive
       Vandalia, IL 62471

                                             By: ____s/_Victoria Fuller_____
                                                    Victoria Fuller, #6329700
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    Telephone: (217) 782-9014
                                                    Facsimile: (217) 782-8767
                                                    E-Mail: vfuller@atg.state.il.us;
                                                    victoria.fuller@illinois.gov



                                                                                       Page 4 of 4
